DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 01/04/2022.  In virtue of the amendment:
Claims 1, 2 and 4-11 are present in the instant application.
Claims 1, 4, 5, 9 and 11 are currently amended.
Claim 3 is canceled.
The Applicant’s Argument, filed on 01/04/2022, have been considered and found persuasive.  Therefore, the amended claims 1, 2 and 4-11, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1, 2, and 4-11 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a display device, comprising a plurality of light- emitting modules, wherein at least one of the plurality of light-emitting modules comprises: a light-emitting unit group, comprising a plurality of light-emitting units coupled to each other in series; a first current source, coupled to the light-emitting unit group, configured to provide a first current to drive the plurality of light-emitting units; a bypass unit, comprising a plurality of first switch units, coupled to the light- emitting unit group in parallel, wherein the plurality of first switch units are coupled to the plurality of light-emitting units in parallel; a second switch unit, coupled to the light-emitting unit group and the bypass unit; and a second current source, coupled to the second switch unit, configured to provide a second current” and combination thereof, in the claim(s), i.e., claim 1 (claims 2, and 4-11 are allowable as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Hoogzaad (U.S. Patent 8,723,446 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844